Citation Nr: 1516433	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to February 2005 and served a period of active duty for training (ACDUTRA) from August 1988 to December 1988.  He received a discharge under other than honorable conditions for his period of service in the U.S. Army from March 1989 to July 1993.

In an April 2007 Administrative Decision, the RO determined that the Veteran was discharged under dishonorable conditions for VA purposes, and he was barred from receiving VA benefits related to his period of service between May 7, 1989 and July 28, 1993.  The Veteran's claim here, however, mainly stems from events occurring during his honorable period of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board on his July 2013 Form 9 and a hearing was scheduled for October 2014.  He was notified of the hearing, but he did not report to the hearing.  He has not requested a new hearing.  Thus, the hearing request is considered to be withdrawn.

The Board notes that the Veteran's claims folder has been rebuilt and some federal records are unavailable.  See January 2011 Memorandum, Formal Finding on the Unavailability of Federal Records from PIES.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The issues of entitlement to service connection for back and right leg conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his currently diagnosed hypertension is related to his honorable period of active duty service.

 
CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as hypertension, may also be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).
Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran maintains that he is entitled to service connection for hypertension.  Service treatment records for the Veteran's honorable period of service do not include a diagnosis of hypertension but reflect instances of elevated blood pressure.  The Veteran's DD-214 notes that he served in an imminent danger pay area.  Further, his honorable period of active duty service included service in Iraq from March 23, 2004 to October 22, 2004.

The Veteran's enlistment exam for the National Guard in January 2000 made no mention of high blood pressure readings.  His blood pressure was shown to be 129/85.  In February 2000, the Veteran's blood pressure reading was 132/85.  In July 2002, his reading was 151/86, with normal chest x-rays and EKG findings.  In December 2003, the Veteran's blood pressure readings were 154/91 and 144/84.  In April 2004, his readings were 116/82 and 136/90.  In June 2004, his blood pressure was 136/90.  On the Veteran's January 2005 post-deployment physical, his blood pressure readings were 152/99, 153/94 and 139/99. 

In May 2010, the Veteran was afforded a VA examination for his claimed hypertension.  The examiner noted that he thoroughly reviewed the Veteran's claims file.  The Veteran reported that his blood pressure goes up when he is under stress and tension, and this has continued to both him since his time on active duty.  The Veteran stated he is not currently taking medication for his blood pressure, and he states that his blood pressure is intermittently elevated.  Upon examination, the Veteran had blood pressure readings of 145/97, 139/97 and 137/99.  The VA examiner diagnosed the Veteran with labile blood pressure and stated that "labile blood pressure is hypertension and it is a known clinical diagnosis."  The examiner stated that after a review of the Veteran's claims file and following examination of the patient, it was his opinion that the Veteran's hypertension was as likely as not related to exposure by the Veteran during his service in Southwest Asia.

In a February 2011 VA addendum opinion, the same examiner was asked to identify a specific exposure event in Southwest Asia that caused the Veteran's hypertension.  In response, the VA examiner noted a 2004 incident in which the Veteran was ambushed while in Baghdad and injured by shrapnel in his left leg, for which he is service-connected.  The VA examiner stated that the stress of this incident, as well as others, caused the Veteran to have elevated blood pressure.  The examiner also stated that there was a known effect of stress on blood pressure that is well documented in the medical literature.  Further, the VA examiner stated that the Veteran has documented evidence of times when his blood pressure was elevated and had to be rechecked on several occasions.  The examiner stated that the elevation in the blood pressure was intermittent, but at his VA examination there was a persistent elevation of the diastolic blood pressure above 95. 

The May 2010 VA examination and February 2011 addendum VA opinion constitutes competent and probative medical evidence tending to establish, to the requisite degree of certainty, a causal nexus link between the Veteran's active service and his current hypertension.  The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record.

The evidence on the issue of etiology of the Veteran's hypertension is at least in equipoise.  The benefit-of-the-doubt rule is thus for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for hypertension.




ORDER

Entitlement to service connection for hypertension is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

In February 2011, the Veteran was afforded a VA examination for his claimed back and right leg conditions.  The Veteran reported the onset of his back condition in 2004 or 2005 when he was involved in an explosion.  The Veteran reported being diagnosed with a "muscle problem" and was placed on a temporary profile for the back.  The Veteran stated that he did not suffer any subsequent injury to his back.  He also reported experiencing back pain on a daily basis that radiates to both his legs.  The examiner diagnosed the Veteran with chronic lumbar strain with some clinical evidence of a right lumbar radiculopathy.  As for the Veteran's right leg condition, the Veteran reported being diagnosed with shin splints.  The Veteran was diagnosed with chronic strain ligamentous laxity and internal derangement of the right knee.  However, the VA examiner did not provide any opinions on the etiology of these diagnosed conditions.  

In May 2011, the VA examiner provided an opinion stating that none of the Veteran's conditions "including shin splint of the right leg and lumbar strain" were service connected.  In support of this conclusion, the examiner stated he could not find any references in the Veteran's service medical records for the Veteran's period of honorable active duty service.  

In this matter, the February 2011 VA examination and May 2011 addendum are inadequate.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner explicitly stated in his May 2011 opinion that he based his rationale on the absence of service medical records documenting the Veteran's conditions.  As such, remand is needed to afford the Veteran a new VA examination and opinion for his back and right leg conditions.

The Board notes that the Veteran served in Iraq from March 2004 to October 2004.  However, his military occupational specialty was as a unit supply specialist.  In a January 2005 post-deployment health assessment, the Veteran denied engaging in direct combat where he discharged his weapon.  He also denied feeling he was in great danger of being killed during his deployment.  As such, the Veteran is not entitled to a combat presumption.
	
Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since August 2014 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back or right leg condition.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Identify any diagnoses concerning the Veteran's claimed back condition.

(b)  Identify any diagnoses concerning the Veteran's claimed right leg condition.

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its clinical onset during the Veteran's honorable periods of service or is otherwise related to these periods of service?

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right leg disability had its clinical onset during the Veteran's honorable periods of service or is otherwise related to these periods of service?

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


